DISSENTING OPINION
Emmert, J.
This is a case of great importance not only to the rate payers and the utility, but also in our field of public administrative law. Since the majority opinion departs from the many well considered, cases of this court, as well as the Supreme Court of the United States, involving constitutional provisions for the separation of judicial powers from legislative powers, and well recognized rules limiting jurisdiction of courts, the errors involved should not go unnoticed in the precedents of this court.
The temporary writ of prohibition should have been made permanent because the Marion Circuit Court had no jurisdiction to enter the judgment it did. The judgment is void (I) because it violated §1 of Article 4 and §1 of Article 3 of the Constitution of Indiana,1 and *293(II) the temporary injunction was void for want of any finding whatever to support it.
When a particular judgment is questioned to determine if it is void for want of jurisdiction, the exclusive test is not whether the court had jurisdiction of the parties and of the subject matter. “There are in general three jurisdictional elements in every valid judgment, namely, jurisdiction of the subject matter, jurisdiction of the person, and the power or authority to render the particular judgment.” 1 Freeman, Judgments (5th Ed.), 444, 445, §226.2
“This well-established doctrine that a judgment beyond the court’s power is invalid, is not limited in its application to any particular kind of judgment nor is it peculiar to the judgments of any particular court. Irrespective of the character or dignity of the tribunal pronouncing the decision, whether of inferior, limited or superior general jurisdiction, it must confine its determination within the authority it possesses under the law and the case.” 1 Freeman, Judgments (5th Ed.), 735, §354. This authority was recently cited with approval in Underhill v. Franz (1951), 230 Ind. 165, 173, 101 N. E. 2d 264, 267, wherein we unanimously held that a judgment approving a viewer’s and surveyor’s report for repair of that part of a ditch which increased the length of the ditch to be cleaned by more than 10 per cent, was void for want of juris*294diction because the statute limited such amendment to 10 per cent of the original petition. The court did not have jurisdiction to enter the excessive part of the particular judgment it did enter.3
Although a court may have jurisdiction of the subject matter, of the person and of the particular class of cases, such as would be the case where a plaintiff in the circuit court sued a defendant on a valid overdue promissory note and properly obtained jurisdiction of the person of the defendant, who would contend that the trial court, on a finding that the plaintiff should recover of and from the defendant the sum of $100 and costs, would then have jurisdiction to imprison the defendant to collect the liquidated debt, in violation of §22 of our Constitution? Obviously the court could not have jurisdiction to.enter this particular judgment.
In prohibition matters this court has consistently followed the rule “which is well supported by authority from other jurisdictions, that where a court of equity has no jurisdiction to issue injunctions and restraining orders in the particular class of cases, this court will intervene by writ of prohibition to prevent the exercise of jurisdiction in a case within that class. State ex rel. L’Abbe et al. v. District Court (1899), 26 Colo. 386, 58 Pac. 604, 46 L. R. A. 850; State ex rel. Kenamore v. Wood et al. (1900), 155 Mo. 425, 56 S. W. 474, 48 L, R. A. 596, 50 C. J. 666.” State ex rel. Fry v. Superior Court of Lake County (1933), 205 Ind. 355, 360, 361, 186 N. E. 310. This principle that equity has no jurisdiction to issue an injunction to protect a permit to sell alcoholic beverages, since there is no property right in such a permit, has been consistently followed by this court. State ex rel. v. Montgomery Circuit Court (1945), 223 Ind. 476, 62 N. E. 2d 149; State *295ex rel. Ind. Alcoholic Beverages Comm. v. Circuit Court of Marion County (1943), 221 Ind. 572, 49 N. E. 2d 538.
In the absence of statutory authority, courts do not have any jurisdiction to interfere by injunction with organization affairs of political parties. “The mere fact that the court had jurisdiction of actions at law as well as suits in equity is not cause for refusing a writ of prohibition to restrain it from acting outside and in excess of its equitable jurisdiction by issuing an injunction to control matters purely political.” State ex rel. Coffin v. Marion Superior Court (1925), 196 Ind. 614, 625, 149 N. E. 174. The holding of this ease was followed in State ex rel. Blaize v. Hoover (1936), 210 Ind. 215, 2 N. E. 2d 391. Although equity has general power to appoint receivers, it does not have jurisdiction to appoint a receiver of the property of an individual to protect an unsecured creditor. State ex rel. v. Superior Court of Marion County (1924), 195 Ind. 174, 144 N. E. 747. This principle was recently affirmed in State ex rel. Busick v. Ewing, Judge (1951), 230 Ind. 188, 102 N. E. 2d 370. When the legislature by statute places the exclusive right in the bank commission to apply for the appointment of a receiver for a bank, the trial court, on the complaint of a creditor, did not acquire jurisdiction to appoint a receiver. State ex rel. Meyer-Kiser Bank v. Superior Court of Marion County (1931), 202 Ind. 589, 177 N. E. 322.
Nor, in the absence of statute authorizing it, does the trial court in a drain proceedings have jurisdiction to order the state highway commission to build a bridge for the drain. State v. Roberts (1948), 226 Ind. 106, 76 N. E. 2d 832. Nor does the trial court have jurisdiction to issue a restraining order beyond the issues made by the complaint. State ex rel. Surprise v. Porter Circuit Court (1948), 226 Ind. 375, 80 N. E. *2962d 107. Nor does the trial court have jurisdiction to try issues arising out of a contract when another court of concurrent jurisdiction had first acquired jurisdiction to litigate the rights under the same contract. State ex rel. Ferger v. Circuit Court (1949), 227 Ind. 212, 84 N. E. 2d 585; State ex rel. Allison v. Brennan (1951), 229 Ind. 281, 97 N. E. 2d 925. General jurisdiction to issue injunctions does not give a court jurisdiction to issue an injunction which involves rates when another court by statute has jurisdiction to review a pending matter concerning utility rates. State ex rel. Ind’pl's. Ry. v. Superior Court (1947), 225 Ind. 301, 74 N. E. 2d 912. See also State ex rel., Allison v. Marion Municipal Court (1944), 222 Ind. 602, 56 N. E. 2d 493; State ex rel. Feeney v. Sup. Ct. of Marion County (1934), 206 Ind. 78, 188 N. E. 486; State ex rel. Kunkle v. LaPorte C. Ct. (1936), 209 Ind. 682, 694, 200 N. E. 614; Board of Comrs. of White County v. Gwin (1894), 136 Ind. 562, 36 N. E. 237, 22 L. R. A. 402; I High, Injunctions (4th Ed.), p. 59, §43.4 That part of a preemptory writ of mandamus which is beyond the power of the court to issue is in excess of its jurisdiction and void. Ex Parte Rowland (1882), 104 U. S. 604, 26 L. Ed. 861.
The distinction between judicial and legislative functions has been clearly stated by Mr. Justice Holmes in *297Prentis v. Atlantic Coast Line Co. (1908), 211 U. S. 210, 226, 29 S. Ct. 67, 69, 53 L. Ed. 150, 158, 159, as follows: “A judicial inquiry investigates, declares, and enforces liabilities as they stand on present or past facts and under laws supposed already to exist. That is its purpose and end. Legislation, on the other hand, looks to the future and changes existing conditions by making a new rule, to be applied thereafter to all or some part of those subject to its power. The establishment of a rate is the making of a rule for the future, and therefore is an act legislative, not judicial, in kind. . . .” In a review of a commission order fixing rates, Chief Justice Taft noted the limitation on the jurisdiction of courts in the following language: “Or has it [the court] the power, in this equitable proceeding, to review the exercise of discretion by the commission and itself raise or lower valuations, rates, or restrict or expend orders as to service? Has it the power to make the order the commission should have made? If it has, then the court is to exercise legislative power in that it will be laying down new rules, to change present conditions and to guide future action, and is not confined to definition and protection of existing rights.” Keller v. Potomac Electric Power Co. (1923), 261 U. S. 428, 440, 43 S. Ct. 445, 67 L. Ed. 731, 735. See also Los Angeles G. & E. Corp. v. Railroad Com. (1933), 289 U. S. 287, 304, 305, 53 S. Ct. 637, 77 L. Ed. 1180, 1192; St. Joseph Stock Yards Co. v. U. S. (1936), 298 U. S. 38, 51, 56 S. Ct. 720, 80 L. Ed. 1033, 1041.
In St. Louis & S. F. R. Co. v. Gill (1895), 156 U. S. 649, 663, 15 S. Ct. 484, 39 L. Ed. 567, 572, the Supreme Court quoted with approval the opinion in Reagan v. Farmers Loan & Trust Co. (1894), 154 U. S. 362, 14 S. Ct. 1047, 38 L. Ed. 1014, as follows: “The opinion of this court on appeal was that while it was within *298the power of a court of equity in such case to decree that the rates so established by the commission were unreasonable and unjust, and to restrain their enforcement, it was not within its power to establish rates itself, or to restrain the commission from again establishing rates.” (Italics, added.)5 The courts have no power to establish rates under any scheme to avoid the constitutional prohibition. “Rate making is no function of the courts, and should not be attempted, either directly or indirectly." (Italics added.) Newton v. New York Consolidated Gas Co. (1922), 258 U. S. 165, 177, 42 S. Ct. 264, 66 L. Ed. 538, 548.
In Federal Power Com. v. Pacific Power & L. Co. (1939), 307 U. S. 156, 160, 59 S. Ct. 766, 768, 83 L. Ed. 1180, 1183, 1184, the Supreme Court, speaking by Mr. Justice Frankfurter, again recognized that courts do not have authority to order an administrative board to make a particular order. The court would not *299presume that the board would not make its proper order in conformity with the opinion of the court of review, and said, “In none of the situations in which an action of the Interstate Commerce Commission or of a similar Federal regulatory body comes for scrutiny before a Federal court can judicial action supplant the discretionary authority of a commission. A Federal court cannot fix rates nor make divisions of joint rates nor relieve from the long-short haul clause nor formulate car practices. So here it is immaterial that the court itself cannot approve or disapprove the transfer. . . . For purposes of judicial finality there is no .more reason for assuming that a Commission will disregard the direction of a reviewing court than that a lower court will do so.” The reasoning of this case was approved by us in Heflin v. Red Front Cash & Carry Stores, Inc. (1947), 225 Ind. 517, 525, 75 N. E. 2d 662, wherein we held we were without jurisdiction to order an administrative board to enter an order for a party before it, and that the proper mandate was to remand the proceedings “to that board with directions for that body to vacate and set aside its award and to proceed further in a manner not inconsistent with the views herein expressed.”6 In In re Northwestern Indiana Tel. Co. (1930), 201 Ind. 667, 685, 171 N. E. 65, this court reversed a judgment of a trial court which ordered the Public Service Commission to approve and authorize a particular order by the commission, and held that any legislative attempt to vest the courts with power “to control administrative or legislative dis*300cretion, or to clothe the courts with legislativé powers over the Commission,” is unconstitutional and void. See also N. Y. C. & St. L. R. R. Co. v. Singleton (1934), 207 Ind. 449, 190 N. E. 761.
In State ex rel. Evansville City Coach Lines, Inc. v. Rawlings (1951), 229 Ind. 552, 565, 99 N. E. 2d 597, 603, the majority opinion correctly said, “The power to fix rates for public utilities is a legislative function and this court has consistently held that courts cannot invade the province of the legislature. Langenberg v. Decker (1892), 131 Ind. 471, 31 N. E. 190, 16 L. R. A. 108; Hanly v. Sims (1911), 175 Ind. 345, 93 N. E. 228, 94 N. E. 401; State ex rel. Black v. Burch (1948), 226 Ind. 445, 80 N. E. 2d 294, 81 N. E. 2d 850; Schisler v. Merchants Trust Co. (1950), 228 Ind. 594, 94 N. E. 2d 665, supra.”
Unfortunately, in recent years the rule has become more noted for its violation than compliance. The error of the majority opinion is based upon the specious reasoning of the opinions in Public Serv. Comm. v. Ind’p’ls. Railways (1947), 225 Ind. 30, 72 N. E. 2d 434, and Public Serv. Comm. v. Indianapolis Rys. (1948), 225 Ind. 656, 76 N. E. 2d 841, which paid lip service to the rule that the fixing of rates is not a judicial function, but legislative which could only be done by the Commission, but then proceeded to fix a rate by approving a rate schedule filed by the utility with the Commission.
It is apparent that the trial court did fix a schedule of rates for Bell, for the order in part states as follows:
“Ordered that the plaintiff [Bell] may make said schedule of local exchange rates effective as of plaintiff’s regular billing dates as they shall occur next after said filing; and it is further
“Ordered that the plaintiff may charge and collect the rates included in said schedule from and *301after the filing and effective date aforesaid and until the further order of the court herein; and it is further
“Ordered that the defendants be and they are hereby enjoined and restrained from interfering or attempting to interfere with the charging and collecting by plaintiff of the rates for its services included in said schedules until the further order of the court herein;....”
If the court did not fix the rates in these cases, how were they fixed? Certainly, not by the Commission, for it was enjoined from interfering with the rates. Did the utility fix the rates? If so, it was done in flagrant violation of the statutes of Indiana creating the Public Service Commission and defining its powers, rights and duties. .How can a court enjoin interference with rates filed by a utility and not thereby approve the rates?7
This court in these cases erred in its conception of the constitutional limitations on judicial power, and overlooked its inherent power to require an administrative board, by the coercive remedy provided by civil contempt proceedings, if necessary, to compel the board to take further proceedings not inconsistent with its- opinion or 'finding and judgment. Nor would ra limitation of 'time upon the Commission in which to act in compliance with such a mandate be unreasonablé in view of the extended hearings already had by which the Commission should have been duly advised. It is wholly unnecessary to make a scrap of paper out of §1 of Article 3 and §l of Article 4 of the Constitution of Indiana in order to protect Bell from being com*302pelled to charge rates which were confiscatory if they be finally so adjudged. Such practices have never been followed by the Supreme Court of the United States and should not be followed by this court. Moreover, if this court is going to continue to hold that courts can fix utility rates, the trial courts having jurisdiction to review the actions of the Commission will have little time for anything else, in view of the complicated questions of value and rates involved and the voluminous evidence proper in such hearings. Why have any Commission at all if this court is going to usurp its powers?
TEMPORARY INJUNCTION VOID FOR WANT OF ANY FINDING
In compliance with §20 of Article 7 of the Constitution, the Code abolishes the distinction “in pleading and practice between actions at law and suits in equity. . . .” Section 2-101, Burns’ 1946 Replacement. Section 7 of Ch. 169 of the 1929 Acts (§54-435, Burns’ 1951 Replacement),8 provides that “No injunction shall issue in any such action suspending or staying any order of the commission except after notice to the commission and hearing.” (Italics added.) “ ‘The word “hearing” has an established meaning, as- applicable to equity cases. It means the same thing in those cases that the word “trial” does in cases at law.’ ” Burson v. National Park Bank of New York (1872), 40 Ind. 173, 179.9 “Upon trials of questions of fact *303by the- court, it shall not be necessary for the court to state its finding, except generally for the plaintiff or defendant,” unless one of the parties requests special findings and conclusions of law. Section 2-2102, Burns’ 1946 Replacement. “The term ‘decision’ in the statute necessarily embraces a general finding when the case is: tried by the court. It has been held by this court that the term decision, as used in the statute, also includes a special finding, and that the words decision and finding are synonymous.” Wolverton v. Wolverton (1904), 163 Ind. 26, 31, 71 N. E. 123. At common law, a judgment in a jury case without the verdict of the jury is void.' 1 Freeman, Judgments (5th Ed.), §360, p. 752. “And where there are issues of fact in a case, neither party can-have a judgment in his favor unless he has a finding or verdict to support it.” Nicholson et al. v. Caress (1881), 76 Ind. 24, 26.10
This state adheres to the common law rule that a judgment is not a finding. Haxton v. McClaren (1892), 132 Ind. 235, 248, 31 N. E. 48; 2 Elliott, General Practice, §1021; Wall v. City of Muncie (1929), 201 Ind. 170, 166 N. E. 659. It should be self-evident the same words at-the same time cannot constitute both a finding and a judgment. The fact that a temporary injunction for purposes of appeal is called an interlocutory order does not make it any less a judgment. It is not a final *304judgment, but'it is still a judgment. 49 C. J. S. 35, §11; 30 Am. Jur. 839, §41. The temporary injunction did adjudicate rights for the time being pending the main action. If it did not affect rights, there would be no purpose in permitting an appeal therefrom. The common law referred to such adjudications as “interlocutory judgments,”11 and when the Code refers to such a judgment as an interlocutory order, the result has been loose statements and confused thinking in our books. A temporary injunction is not issued on the pleadings, but on evidence, It is not an ex parte matter, but is the result of an adversary proceeding. How can the trial court decide which party should prevail without making a finding?
It certainly has not been the practice in this state to enter a temporary injunction after hearing without a finding to support it. Wise v. Curdes (1942), 219 Ind. 606, 617, 40 N. E. 2d 122; Indianapolis Dairymen’s Co-Op. v. Bottema (1948), 226 Ind. 260, 79 N. E. 2d 409; Pub. Ser. Com. v. Ind’p’ls. Railways. (1947), 225 Ind. 30, 72 N. E. 2d 434, supra. For a finding denying a temporary injunction see Koss v. Continental Oil Co. (1944), 222 Ind. 224, 52 N. E. 2d 614. The opinion in the Indianapolis Railways case, supra, did not set out the finding on which the temporary injunction was based, since there was no issue on- appeal involving it, but the finding does appear at page 53 of the original transcript on file with the clerk of this court. In this original action the attorney general did put in issue the lack of any finding to support the judgment.
*305Nor did the circuit court in this matter “enter an opinion in writing.” It is quite apparent from an examination of §54-203, Burns’ 1951 Replacement, that the legislature did make specific provision for a review of a rate order by the Commission, considering* that a temporary injunction should have something to support it. The statutory requirement that “the circuit court or the general term shall in every case enter an opinion in writing” was first enacted in Ch. 190, §4 of the 1933 Acts, and since it was enacted subsequent to Ch. 169 of the 1929 Acts (§54-429, et seq., Burns’ 1951 Replacement) which covers the general subject matter of review of orders of the Commission, the subsequent act controls where it is in conflict with the prior act.
Without an opinion as required by the statute the Commission is without the benefit of the reasons why the trial court enters any judgment on review of the action of the Commission. Of course an opinion should set forth the,facts as the court finds them, because the law does not operate in a vacuum but only operates on facts. Nor is this court in a proper position to review the action of any trial court without being advised by the opinion as to what the trial court really found.
It is quite apparent from reading the decisions of the United States Supreme Court involving reviews of orders by utility commissions that the trial court’s statements of facts are indispensable to a proper administration of justice, whereby the rights of the rate-paying public as well as the utilities may be protected. This court under its rule making power should adopt a rule similar to Fed. Rules Civ. Proc. rule 52(a), 28 U. S. C. A.12
*306Courts take judicial notice of general economic conditions, whether it be a period of inflation, State ex rel. v. Lewis (1918), 187 Ind. 564, 574, 120 N. E. 129, or a period of depression, Ohio Bell Teleph. Co. v. Public Utilities Com. (1937), 301 U. S. 292, 301, 57 S. Ct. 724, 81 L. Ed. 1093, 1100. It would be strange if Bell’s valuations had not increased as well as its cost of doing business during this period of inflation. However, that is no reason for this court to nullify our Constitution, and to make administrative boards out of courts. The temporary writ should have been made permanent.
Note.—Reported in 103 N. E. 2d 214.

 “The powers of the Government are divided into three separate departments; the Legislative, the Executive including the Administrative, and. the Judicial; and no person,, charged with official duties under one of these departments, shall exercise any of the functions of another, except as in this Constitution expressly provided.” Section T, Article 3, Constitution of Indiana.
“The Legislative authority of the- State shall be vested in the General Assembly, which shall consist of a Senate and a *293House of Representatives. The style of every law shall be: ‘Be it enacted by the General Assembly of the State of Indiana’; and no law shall' be enacted, except by bill.” Section 1, Article 4, Constitution of Indiana.


 A court has no jurisdiction to render a punitive judgment on a charge of civil contempt. State ex rel McMinn v. Gentry (1951), 229 Ind. 615, 100 N. E. 2d 676. See also Gompers v. Buck Stove & Range Co. (1911), 221 U. S. 418, 31 S. Ct. 492, 55 L. Ed. 797, 34 L. R. A. (N. S.) 874.


 See Brown, Jurisdiction (2d Ed.) p. 388, §110.


 “A writ of habeas corpus raises the question of the jurisdiction of the court over the persons and over the subject-matter, and also his jurisdiction to enter the particular judgment which he does enter.” Kabanya v. Fogarty (1923), 193 Ind. 297, 301, 139 N. E. 449.
“Jurisdiction in a particular case is not only the power of the court to hear and determine but also the power to render the particular judgment entered, and every act of the court beyond its jurisdiction is void. (Ex parte Reed, 100 U. S. 13; Chicago Title and Trust Co. v. Brown, 183 Ill. 42.)” People v. Siman (1918), 284 Ill. 28, 32, 119 N. E. 940.


 “District courts may set aside á confiscatory rate' prescribed by state authority because forbidden by' the Fourteenth Amendment, but they are without authority to prescribe rates, both because that is a function reserved to the state, and because it is not one within the judicial power conferred upon them by the Constitution.” Mr. Justice Stone in Central Ky. Nat. G. Co. v. Railroad Commission (1933), 290 U. S. 264, 271, 54 S. Ct. 154, 78 L. Ed. 307, 313.
“It is not our function, and was not the function of the court below, to do the work of the Commission by determining a rate base upon correct principles.” Mr. Justice Roberts in West v. Chesapeake P. Teleph. Co. (1935), 295 U. S. 662, 679, 680, 55 S. Ct. 894, 79 L. Ed. 1640, 1651.
“However, that is the responsibility of the rate-making body, the Public Service Commission of Indiana, and not of this court. Neither this court nor the plaintiff can fix rates for a public utility. That' responsibility rests solely ’ with the rate-making body of the state if the utility does only intrastate business, as provided by. the law of that state.” Judge Baltzell in Bowles v. Indianapolis Railways, Inc. (1946), 64 F. Supp. 865, 871.


 in a rate case, the proper mandate, when a court of review reverses the lower court is to remand' the cause “for further proceedings not inconsistent with this opinion.” Ohio Bell Teleph. Co. v. Public Utilities Com. (1937), 301 U. S. 292, 307, 57 S. Ct. 724, 81 L. Ed. 1093, 1103.


 Nor could the temporary injunction be based on the power of equity to maintain the status quo' pending the litigation. By its complaint Bell sought to avoid the status quo, and obtain new and higher rates, both pending the action and on final hearing.


 Chapter 169 of the 1929 Acts is a general act on court review of orders of the commission.


 Hearing in the “technical sense, is the trial of the case, including the introduction of evidence, the argument of the solicitors, and the decree of the chancellor.” 30 C. J. S. 876, §480.


 “There is no principle of law more firmly established than that the judgment must follow and conform to the verdict or findings.” 11 Enc. of Pl. & Pr. p. 905. See also Dawson v. Shirk (1885), 102 Ind. 184, 1 N. E. 292; Reid v. State ex rel. Frybarger (1887), 58 Ind. 406; Nordyke, Marmon & Co. v. Dickson (1881), 76 Ind. 188; Mansfield v. Hinckle (1923), 81 Ind. App. 6, 139 N. E. 700; Moore v. Moore (1921), 74 Ind. App. 626, 129 N. E. 480; Stout v. Gaar, Scott & Co. (1901), 26 Ind. App. 582, 60 N. E. 357; Wysong v. Nealis (1895), 13 Ind. App. 165, 41 N. E. 388; Hooper v. Shorr (1939), 110 F. 2d 446, 448; 49 C. J. S. 138, §55.


 See 30 Am. Jur. 839, §41.
“Judgments at law and decrees in equity are all ‘judgments’ under the code.” Hord v. Bradbury (1901), 156 Ind. 30, 33, 34, 59 N. E. 31.


 Rule 70% of the Federal Equity Rules adopted by the United States Supreme Court November 4, 1912, required that *306facts be stated specially by the trial court to be followed by the court’s conclusions of law thereon. Hopkins Federal Equity Rules (8th Ed.) p. 301. The present Fed. Rules Civ. Proc. rule 52(a), 28 U. S. C. A., requires that “In all actions tried upon the facts without a jury or with an advisory jury, the court shall find the facts specially and state separately its conclusions of law thereon and direct the entry of the appropriate judgment; and in granting or refusing interlocutory injunctions the court shall similarly set forth the findings of fact and conclusions of law which constitute the grounds of its- action. Requests for findings are not necessary for purposes of review. . . .” The rule further states that a memorandum opinion may serve the purpose of a special findings of fact if the findings of fact and conclusions of law appear therein.